Citation Nr: 0327028	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

REMAND

The veteran had active duty from June 1967 to June 1969 in 
the Navy, and from January to November 1977 in the Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 2001, 
which denied service connection for bilateral hearing loss.

The service medical records now available from the veteran's 
period of active duty in the Army (January to November 1977) 
include a September 1976 enlistment examination which shows 
some hearing loss.  A November 1977 service record (statement 
of medical condition) mentions that he had a separation 
examination on October 27, 1977 at the USAH at Redstone 
Arsenal, Alabama; however, that separation examination is not 
in the service medical records now on file.  In the judgment 
of the Board, the RO should obtain any additional service 
medical records from the veteran's period of active duty in 
the Army, particularly the October 27, 1977 service 
separation examination.  38 C.F.R. § 3.159(c)(2).  The 
veteran's representative has also requested that a VA 
examination be given.  Under the circumstances of this case, 
such examination is warranted as part of the VA's duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Therefore, this case is remanded for the following:

1.  The RO should attempt to obtain any 
additional service medical records from 
the veteran's January-November 1977 
active duty in the Army, especially the 
service separation examination which 
reportedly was conducted October 25, 1977 
at the USAH at Redstone Arsenal.  In 
developing for service medical records, 
the RO should contact all service 
department locations which might have the 
records, such as the National Personnel 
Records Center (NPRC) and the USAH at 
Redstone Arsenal.  

2.  The RO should ask the veteran to 
identify all medical providers who have 
ever examined or treated him for hearing 
loss.  After obtaining necessary release 
forms from the veteran, the RO should 
obtain copies of any identified medical 
records which are not already on file.

3.  Thereafter, the RO should have the 
veteran undergo a VA audiology 
examination to determine the nature and 
etiology of hearing loss.  The claims 
folder should be provided to and reviewed 
by the examiner.  Based on examination 
findings, a review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the date of 
onset and etiology of the veteran's 
hearing loss, including any onset or 
permanent worsening during his periods of 
active duty.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for hearing loss.  
If the claim is denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


